UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2298



DIVINE AWAH CHE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-645-366)


Submitted:   May 17, 2006                   Decided:   June 8, 2006


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C., for
Petitioner.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Office of Immigration
Litigation, Civil Division, Katherine A. Schlech, NCES, Antitrust
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Divine Awah Che, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the immigration judge’s denial of

Che’s motion to reopen.   Che sought rescission of a final order of

deportation entered in absentia, asserting that his absence from

court was due to exceptional circumstances beyond his control.   We

have reviewed the administrative record and conclude that the

denial of the motion to reopen the in absentia order was not an

abuse of discretion.   See INS v. Doherty, 502 U.S. 314 (1992); 8

U.S.C.A. § 1229a(b)(5)(C)(I), (e)(1) (West 2005).

          We therefore deny the petition for review.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                    PETITION DENIED




                               - 2 -